Citation Nr: 1744480	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-33 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to August 1987 and from November 1990 to January 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified at a July 2015 Board videoconference hearing.  A transcript of the hearing has been associated with the claims folder.


FINDINGS OF FACT

1.  The most probative evidence of record does not reflect that the Veteran's respiratory symptoms are attributed to an undiagnosed illness or medically unexplained chronic multisymptom illness.

2.  The most probative evidence of record does not reflect that the Veteran's current respiratory disorder is related to an in-service disease or injury.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the VA medical opinions and examinations provided in this case, the Board acknowledges the Veteran's hearing testimony concerning the adequacy of the October 2014 VA medical opinion.  Specifically, the Veteran and his representative questioned the VA examiner's opinion that the lung nodules were related to a fungal infection.  In September 2015, the Board remanded the Veteran's case to provide a new VA medical examination.  The Board finds that the November 2015 VA examination and opinion are adequate and comply with the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The November 2015 VA examiner reviewed all of the evidence of record, including the October 2014 examiner's opinion, and determined that the Veteran's respiratory complaints were not related to active service and provided adequate reasoning for the expressed opinion.  Therefore, the Board may proceed with a decision.  

Law and Analysis

The Veteran contends that he has an undiagnosed illness and/or medically unexplained chronic multisymptom illness related to his military service during the Persian Gulf War Era.  In this respect, the Veteran served in the Southwest Asia Theater of Operations during the requisite time period.  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are for application.  However, the medical treatment records are absent for any clinical evidence attributing the Veteran's respiratory symptoms to an undiagnosed illness or medically unexplained chronic multisymptom illness.  Specifically, a November 2015 VA medical examination report shows that that an examination of the Veteran was completed and the VA examiner determined that the Veteran's complaints of respiratory symptoms were related to diagnosed disabilities.  The November 2015 Gulf War examination report did not reflect any assessment of an undiagnosed illness or medically unexplained chronic multisymptom illness.  The Veteran has not been shown to possess the requisite medical expertise or knowledge to diagnose himself with an undiagnosed illness or medically unexplained chronic multisymptom illness.  Such is a complex medical question, which does not lend itself to lay opinion evidence to resolve.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Accordingly, service connection on a presumptive basis is not warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The evidence reflects that the Veteran has a current disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  The November 2015 VA medical examination report shows assessments of allergic rhinitis and mild nocturnal asthma.  In addition, the Veteran has symptoms of dyspnea, wheezing, cough, and crackling in the lungs.  

Concerning an in-service injury or disease, the Board recognizes the Veteran's contentions that he was exposed to burn pits, chemical fumes, oil fires, sandstorms, burned human waste, dust storms, and rocket fumes during his service in Iraq.  The Veteran is considered competent and credible to attest to such exposure.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  However, the service medical treatment records are absent for any reported respiratory symptoms or a respiratory disability.  The May 1991 report of medical examination shows that all systems were clinically evaluated as normal, including the lungs and chest.  An April 1991 report of medical history shows that the Veteran reported that he was in good health and had "no allergies."  He checked the boxes "no" as to whether he had or had now asthma, shortness of breath, pain or pressure in chest, or chronic cough.  In a signed questionnaire dated in April 1991, the Veteran was asked what diseases or injuries he had while in the Southwest Asia region and responded that he had diarrhea/dysentery.  He checked "no" as to whether he had a cough or sinus infection.  

Following separation from active service, the Veteran testified that he first sought treatment for respiratory issues in 1991, although the evidence of record shows the first objective medical treatment was provided in 1995.  A private medical treatment record dated in 1995 shows that the Veteran reported exposure to oil fires and smoke.  He reported that shortly after returning from service, he began to notice a buildup of phlegm in the back of his throat, which persisted for the last four years.  He denied dyspnea.  The Veteran noted a cough trying to loosen the phlegm but otherwise had not been coughing.  The assessment was post nasal drainage.  A November 1996 private medical treatment record shows that the Veteran reported experiencing post nasal drip and was assessed with a sinus issue.  A July 2012 private medical treatment record noted that the Veteran reported respiratory problems for the past twenty years and had not been seen for eighteen years.  He was assessed with nasal congestion and sore throat.  

Concerning etiology, the Veteran submitted a Disability Benefits Questionnaire (DBQ) completed in February 2014 by his treating VA physician, A. A., M.D.  The DBQ included diagnoses of pulmonary nodules, lung granuloma, and pleural calcifications.  Dr. A. A. indicated that the Veteran had symptoms of wheezing, crackling, and cough due to the nodules, granuloma, and calcification.  However, the October 2014 VA examiner reviewed the CT scan of the lungs and noted that the imaging findings were unlikely to be of clinical significance.  The examiner noted that the granulomas had no clinical significance and did not cause symptoms and the non-calcified lung nodules did not cause symptoms and did not constitute a diagnosis.  In addition, the November 2015 VA examiner reviewed the entire evidence of record, including the CT scan, and indicated that the Veteran's complaints were less likely as not caused/ aggravated beyond its natural progression by service factors/ any incident of his service, including exposure to petroleum or other environmental hazard since there was no documentation in the service medical treatment records, the separation report of medical examination was normal, there was no respiratory disorder documented proximal to service discharge such as to constitute a medical disability arising in service and because there were no records which specifically support this contention and to the exclusion of other significant factors (obesity, seasonal allergies, and gastroesophageal reflux disease).  The Board assigns the greatest probative value to the November 2015 VA examiner's opinion as the VA examiner reviewed the entire evidence of record, including the February 2014 DBQ and the October 2014 VA medical opinion, has medical expertise and knowledge, and provided reasoning as to the negative nexus opinion including the absence of complaints in service, at separation from service, and absence of a respiratory disorder proximal to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  

In contrast, the Board assigns little probative value to the opinion in the February 2014 DBQ completed by Dr. A. A.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (The Board may favor the opinion of one competent medical authority over another).  In this respect, Dr. A. A. indicated the history of the Veteran's disability as being extensive exposure to burn pits, sand storms, dust storms, and oil wells and fire smoke.  However, there was no adequate reasoning as to why any current respiratory disorder was related to such exposure as opposed to any other post-service factor(s).  Further, Dr. A. A. did not appear to review any of the relevant service medical treatment records or post-service treatment records.  VA medical treatment records dated in 2013 indicate Dr. A. A.'s assessment of chronic obstructive pulmonary disease (COPD) since 1991 and that there was definite obstruction on pulmonary function testing.  However, the Board finds that Dr. A. A.'s statement is afforded low probative value as there was no indication of any respiratory disability in 1991, particularly as the service medical treatment records dated in 1991 did not reflect any respiratory symptoms.  Further, there was no pulmonary function testing completed until years after separation from active service and when seen in 1995, the Veteran was not assessed with COPD, but with post-nasal drainage.  Finally, concerning the Veteran's statements to treatment providers that he experienced respiratory symptoms since shortly after separation from active service, the recitation of the Veteran's reported history of respiratory symptoms since 1991 (i.e., a transcription of lay history or statements) does not transform those statements into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, the notations in the private medical treatment records and VA medical treatment records that the Veteran reported chronic respiratory symptoms since 1991 does not constitute competent medical evidence of an etiological relationship between the Veteran's current respiratory disability and his active service.  Accordingly, as the most probative evidence does not relate the Veteran's respiratory disability to active service, service connection must be denied.

The Board acknowledges the Veteran's belief that his current respiratory disability is related to his active service.  The Veteran testified that he did not experience such symptoms until after his separation from active service.  The Veteran's mother also submitted a statement noting that the Veteran had difficulty breathing since 1995 and during service he slept in the desert with oil fires all around him.  However, neither the Veteran nor his mother has been shown to possess the requisite medical expertise or knowledge to opine as to whether his current respiratory disability is related to active service, to include exposure to environmental hazards.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this respect, the question is complex as to whether the current respiratory disability is related to an in-service injury or disease, such as exposure to smoke, as opposed to having its onset after service or due to a post-service event or factor.  Moreover, the Board assigns greater probative value to the November 2015 VA examiner's opinion who has medical expertise and knowledge, examined the Veteran and the entire record, and did not relate the Veteran's current respiratory complaints to active service.  See Nieves, supra.

Accordingly, service connection is not warranted for respiratory disability.  A preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and the claim for service connection is denied.  See 38 C.F.R. § 5107 (b); 38 C.F.R. § 3.102.






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


